Cause No.   0S   i%-o0311-CU
                      IN THE FIFTH COURT OF APPEALS

                             DALLAS COUNTY, TEXAS                   FILED IN
                                                                    Cour nf Appeals
                                                                          052018

                      In re Debris Phi/bps, Petitioner/Appellant.
                                                                    clettt
                             Porshala Phillips, Respondent,
                              William Brent, Respondent

                                        0

                IN THE DISTRICT COURT DALLAS COUNTY, TEXAS
               254’” FAMILY COURT HONORABLE DARLENE EWING
                              TRANSFERED FROM
                   3O3’’ COURT HONORABLE DENNIESE GARCIA
                                  DF-1 8-00541


                   APPELLANT’S AMENDED NOTICE OF APPEAL




Respectthlly and humbly submitted,

/s/: Debris Phillips
Pro Se Petitioner
3101 Luxar Way
Dallas. Texas 75233-1363
Phone: (469) 67 1-89’
Email: debris                        a2
                 8




            PETITIONER HUMBLYBESEECHIIVG ORAL ARGUMENT
 Honorable Justices of the Fifth Court of Appeals for Dallas, Texas:

COMES NOW the petitioner, self-represented, and files this Notice of Appeal from
the judgment signed by the Court on June 04, 2018, appeals to the Fifth Court of
Appeals at Dallas County, Texas.
ORDER APPEALED AND ATTACHED As:
ORDERS (06.04.2018): Honorable Darlene Ewing       (254th   District Court)

    1) Order denying petitioner’s motion for leave to file subpoena school records of
       children (Bookmark Order pg. 1);
   2) Order denying petitioner’s motion for leave to file subpoena City of Dallas
      and DPD’s production of records/files/notes regarding the truth of
       premeditated Green Oaks (10.25.2013), First Interrogatories of all 5 persons
       involved with direct personal knowledge of prearranged DPD Meeting of
      10.25.2013; and compelled testimony of the same 5 persons with personal
      knowledge of premeditated Green Oaks(Bookmark Order pg. 2);;
   3) Order withholding petitioner’s motion to stay granted motion to confer with
      children on the record for the record (Bookmark Order pg. 3)and
   4) Order Granting City of Dallas’s motion to deny petitioner’s motion to compel
      testimony, first interrogatories, and productions of records regarding
      premeditated Green Oaks (Bookmark Order pg. 4)         -




Respectfully and humbly submitted,
Is!: Debris Phillips
Pro Se Petitioner
3101 Luxar Tay
Dallas, Texas 7523&1363
Phone: (469) 671-8941
Email: delorisphilJ4*n360@maildp
                                        (
Date: 06.04;              ,0
                      *
                                    CAUSE NO.: DF-18-00541

           ORDER FOR PETITIONER’S MOTION FOR LEAVE
              TO SUBPOENA TESTIMONY, PRODUCTION
       OF RECORI)S/NOTES/FILES AND FIRST INTERROGATORIES


 After considering Appellant, Debris Phillips’ motion for leave to subpoena testimony of Dallas’

 Mayor Michael Rawlings, Dallas Police Officer Cpl. Herbert Cotner (Badge No. 5611), Dallas

 Police Officer David Ferguson (Badge No. 8170), Dallas Police Officer Aaron Gajkowski

 (Badge No. 8796) and the notes of Dallas Police Social Worker Marilu Velei-Thom; production

 of Dallas Police Department, Dallas City Attorney’s Office and the Dallas City Secretary

 documents/records and first interrogatories for same persons SAID COURT:
                                                              ,




themoJth


 GRANTS the motion in part (please see separately attached motions for leave to file).


 GRANTS the motion in fill.




 SIGNED on                    of June, 2018




                                                        (P$IDENG JUDGE
                                  CAUSE NO.: DF-18-00541


 ORDER FOR PETITIONER’S MOTION FOR LEAVE TO SUBPOENA CHILDREN’S
 SCCHOOL RECORDS FAflENDANCE IrARDIES, ABSENCES), DISCWLANARIAN
        FILES, REFERRALS AND AND/ALL COUNSEUNG. RECORDS
                 FOR ENTIRE DISO SCHOOL YEAR 2017-18


After considering petitioner Deloñs Phillips’ motion SAID COURT:



DENIES the.aidtion___________


GRANTS the motion in part (please see separately attached motions for leave to file)_________


GRANTS the motion in flill____________




SIGNED on                    of June, 2018




                                                      4Th
                                                      (1SDII’JG JUDGE
                                 CAUSE NO.: DF-18-00541


       ORDER FOR PETITIONER’S MOTION TO STAY GRANTED
           MOTION TO CONFERENCE WITH CHILDREN
               ON THE RECORD FOR THE RECORD

After considering petitioner Debris Phillips’ motion SAID COURT:
   rs                                  \                      OH

      S the motion


                                               attached motions for leave to file)_________


       S the motion in




SIGNED on                  of June, 2018




                                                   42a a
                                                  (SWNG JUDGE
                                     CAUSE NO. DF-18-00541


  DELORIS PHILLIPS                             §      IN THE DISTRICT COURT
  Plaintiff,                                   §
                                               §
                                               §      DALLAS COUNTY, TEXAS
  V.                                           §
                                               §
  PORSHALA PHILLIPS, El
  AL,
                                               §      254th JUDICIAL DISTRICT
  Defendants

  ORDER DENYING PLAINTIFF’S MOTION FOR LEAVE TO FILE SUBPOENA
    REOUESTING PRODUCTION OF DOCUMENTS AND LEAVE TO FILE
                       INTERROGATORIES

         On this day, the Court heard Plaintiffs “Motion for Leave to File Subpoena Requesting

Production of Documents and Leave to File Interrogatoñes for Each Person with Up, Close and

Personal Knowledge/Truth of October 25, 2013”. After consideration of the arguments of

Plaintiff, the Court finds that Plaintiffs motion should be DENIED.

         IT IS THEREFORE ORDERED. ADJUDGED AND DECREED that ‘Plaintiffs’

Motion for Leave to File Subpoena Requesting Production of Documents and Leave to File

Interrogatones for Each Person with Up, Close and Personal Knowledge/Truth of October 25,

2013” is DENIED.

         Plaintiff is ordered not to file any other motion or request for depositions or discovery

from the City of Dallas, its officials, or employees and no such motion or request will be

considered or set for hearing, the City and/or its officials or employees do not need to respond to

or answer any motion or discovery request, and any motion or request shall be deemed denied, if

filed.


         Signed the         dayofjune 2018.        ‘i)OOt               c_acJ.ç




                                              Presiding Judge
STATE OF TEXAS
DALLAS COUNTY

                      DECLARATION UNDER PENALTY OF PERJURY
                            SWORN UNDER 28 U.S.C. 1746
                                   IN SUPPORT OF
                       APPELLANT’S AMENDED NOTICE OF APPEAL


My name is Debris Phillips, my date birth is 03.20.1967, and my address is 3101 Luxar
Tay,  Dallas, Texas 75233-1363, USA. The last four of my social security number is 8896.
I have personal knowledge of amended notice of appeal.


A written declaration under penalty of perjury can be used in place of an Affidavit.
Mansions in the Forest, L.P. v. Montgommery Gty., 365 S.W.3d 314, 316 (Tex.2012) and
Tex. Civil Prac. & Rem. Code        §   132.001.


E)CUTED on the          04th   day of June 2018.

  Respectfully and humbly submitted,


  /s/ Debris Phillips
  Pro Se Petitioner
  3101 Luxar Way
  Dallas, Texas 75233-1363
  Phone: (469) 671-8941
  Email: (I QI( )11S4) h jiLl) s36( Q iail.con
  Date: 06.04.2%W
                               CERTIFWATE OF CONFERENCE

Petitioner verifies she stated for the record on the record on the record that Notice
of Appeal would be filed for all Orders denying motions.
Respectfully and humbly submitted,

Is/ Debris Phillips
Pro Se Petitioner
3101 Luxar Way
Dallas, Texas 75233-1363
Phone: (469) 671-8941
Eniail dc1OIiS1)hilliPS3G(Y&1                     [,cA
Date: 06.04.20 8—             -c


                                   CERTIFWATh OF SERVICE

Petitioner Debris Phillips certifies that true and correct copy of aforementioned
writ of mandamus was forwarded to Respondent Porshala Phillips
d.I.Lfl1J.L1’id]hLcIilll                           and Public Defender Jennifer
Perkins via her email Jenniftr.perkins’adHllascounlv.org Monday, June 04, 2018.

Porshala Phillips dnnvelmoss@vahoo.con porshacIaflas?D,tinai1.curn

Jennifer Perkins Jun nifer.perkinsdallascountv.org

/s/: Debris Phillips
Pro Se Petitioner
3101 Luxar Way
Dallas, Texas 75233-1363
Phone: (469) 671-8941                        Dt
Email: (IcJo1’jsl)hj flip,’-3t, ä)inai   r
Date: 06.04.201&